Citation Nr: 0108889	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  96-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to an increased rating for a major depressive 
disorder, currently rated at 10 percent disabling.

2. Entitlement to an increased rating for a lumbar spine 
disorder, currently rated at 20 percent disabling.

3. Entitlement to an increased rating for a left knee 
disorder, described as traumatic arthritis, currently rated 
at 10 percent disabling.

4. Entitlement to an increased rating for incomplete 
neuropathy, left peroneal nerve, currently rated at 10 
percent disabling.

5. Entitlement to an increased rating for postoperative (PO) 
residuals, fracture, left femoral condyle, currently rated at 
20 percent disabling.

6. Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


REMAND

The veteran served on active duty from September 1972 to 
September 1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA).  At the time this matter was before 
the Board, the issues of service connection for hearing loss 
and tinnitus were for review.  While the case was in remand 
status, service connection for these disorders was granted, 
thus rendering those issues moot.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a TDIU claim, the duty 
to assist requires that VA obtain an examination which 
includes an opinion on what effect all of the veteran's 
service- connected disabilities have on his ability to work.  
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (2000). In this case, VA is 
required to obtain an examination that assesses the effect of 
his service connected disabilities on his ability to maintain 
gainful employment.

By rating action in February 1996, service connection was 
granted under 38 U.S.C.A. § 1151, for an open reduction, 
internal fixation, left lateral femoral condyle fracture.  A 
temporary 100 percent rating was granted from August 2, 1995, 
the date of the injury, until October 1, 1995, at which time 
a 20 percent rating was assigned.  The veteran appealed that 
decision. 

In addition, by rating actions in August 1998, and April 
1999, service connection was granted for several additional 
disabilities, all secondary to the aforementioned injury.  
These included;

Traumatic arthritis, left knee, with a 10 percent rating, 
assigned from May 30, 1998, the date of a VA examination; 
incomplete neuropathy, left peroneal nerve, with a 10 percent 
rating assigned; residuals, lumbar spine injury, with a 20 
percent rating assigned; and, major depressive disorder, with 
a 10 percent rating assigned.  

These were all assigned from February 20, 1997, the date of 
the claim.  The veteran also appealed these decisions.  

As such, the issues before the Board are taken to include 
whether there is any basis for "staged" ratings at any 
pertinent time, to include whether current increases are in 
order.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As 
the statement of the case, and Supplementary statements of 
the case have indicated that all pertinent evidence has been 
considered, and the RO has determined that the ratings are to 
be assigned for the entire period at issue, the Board can 
proceed with its review without prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A Travel Board Hearing addressing the issue of an increased 
rating for PO residuals, fracture, left femoral condyle, was 
held in July 1997, before the Board Member signing this 
document, sitting at the RO.  The Board Member had been 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102 (West 1991 & Supp. 2000).  A transcript of 
the hearing testimony is on file.

Another Travel Board Hearing to address all of the instant 
claims was requested by the appellant.  However the request 
was withdrawn in December 2000.  

The Board notes that on November 9, 2000, the President 
signed into law H.R. 4864, the "Veterans Claims Assistance 
Act of 2000." (VCAA)  The provisions, in effect, eliminate 
the "well-grounded" claims requirement. The change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.). 

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

In part, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law.  In addition, because the VA regional office 
(RO) has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

The Board notes that the instant increased rating claims 
arise from injuries the veteran suffered when he fell from a 
ladder while participating in a VA work therapy program. In 
addition to the disabilities associated with his lower left 
extremity, and lumbar spine, he is also service connected for 
tinnitus, and a bilateral hearing disability. As he is also 
claiming entitlement to individual unemployability due to 
service connected disabilities, the hearing disabilities must 
also be evaluated prior to adjudication. 

In light of the recently enacted law, the Board finds that 
additional development including a comprehensive VA 
examination is warranted.   It has been some time since the 
last examination, and the appellant has essentially contended 
that all his disorders are more severely disabling.  Thus 
additional review is indicated.  A complete review of his 
medical history and claims file should be accomplished,  
followed by the examination, and medical opinion, by 
appropriate personnel should be set forth.  This is necessary 
to evaluate the extent and severity of all of the veteran's 
service connected disabilities.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his service 
connected conditions not already 
associated with the claims file. After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran that are not already associated 
with the claims file.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims folder 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further pertinent 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

3.  Thereafter, the veteran should be 
scheduled for  comprehensive VA 
examinations of all service connected 
disabilities.  All indicated tests should 
be accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination. The 
examinations of the veterans lumbar 
spine, and lower left extremity should 
include discussion of the nature and 
severity of the lumbar and left lower 
extremity disabilities attributed to the 
service connected trauma to his left leg, 
and back.  The examiner(s) should 
identify, and describe, in detail all 
orthopedic, neurological, and functional 
spinal and lower left leg pathology, 
which is related to service or the 
service-connected injury.  The examiners 
should, based on sound medical judgment 
and all available medical records, and 
any testing deemed appropriate, determine 
the veteran's current spinal and lower 
left leg pathology.  All indicated tests 
should be accomplished, and all clinical 
findings should be reported in detail, 
including range of motion studies, 
measured in degrees, and X-ray studies.  
Attention should be given to the presence 
or absence of pain, any limitation of 
motion, swelling, ankylosis (favorable or 
unfavorable), subluxation, instability, 
dislocation, locking of the joint, loose 
motion, crepitus, deformity or 
impairment.  The examiner(s) should 
provide complete and detailed discussion 
with respect to any weakness; 
fatigability; incoordination; restricted 
movement; or pain on motion, but only 
that which is due to the service-
connected dorsolumbar disorder.  The 
examiner(s) should provide a description 
of the effect, if any, of the veteran's 
pain on the function and movement of his 
lumbar spine and left leg but only that 
which is due to the service-connected 
injury or other spinal and lower left leg 
disorder the examiner(s) has related to 
service or the service-connected 
disorder.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation.  Range of motion testing 
should be conducted with an explanation 
as to what is the normal range of motion.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
dorsolumbar spine pathology found to be 
present.  The examiner(s) should provide 
complete rationales for all conclusions 
reached. 

The entire claims folder should be 
reviewed by the examiner(s) prior to the 
examination, and a statement to that 
effect must be included in the 
examination reports.

4.  The veteran should also be afforded a 
VA mental disorders examination to 
determine the nature and extent of the 
veteran's service-connected major 
depressive disorder.  All necessary tests 
and studies should be accomplished and 
all clinical manifestations reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders and offer an 
opinion of the extent to which the 
veteran's service-connected major 
depressive disorder interferes with his 
ability to establish and maintain 
relationships, as well as any reduction 
in reliability and productivity.  An 
opinion should also be offered as to the 
extent to which the major depressive 
disorder interferes with the veteran's 
ability to obtain and retain gainful 
employment.  The examiner should indicate 
the veteran's overall psychological, 
social and occupational functioning using 
the Global Assessment of Functioning 
(GAF) Scale provided in the Diagnostic 
and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV) and assign a 
GAF score that reflects the veteran's 
impairment due to his major depressive 
disorder.  A complete rationale should be 
given for all opinions and conclusions 
expressed.

5.  The veteran should also be afforded 
an appropriate VA audiological 
examination to determine the extent and 
severity of his service-connected hearing 
disorder. 
All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

6. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of a Court or Board directive 
is neither optional nor discretionary).  
Where the remand orders of the Board or 
the Court are not complied with, an error 
exists as a matter of law for failure to 
ensure compliance.  

Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000). 

7.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  38 C.F.R. § 3.655 (2000).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




